Citation Nr: 1509237	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  03-14 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include ulcers, gastritis, colitis, pyloric and duodenal bulb irritability with prominent phrenic ampulla, gastroesophageal reflux disease and dyspepsia, and irritable bowels.

2.  Entitlement to service connection for asthma.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1980 to July 1981.  

This matter, in pertinent part, comes before the Board of Veterans' Appeals (Board) on appeal from July 2002 and February 2004 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  The Detroit, Michigan, RO has assumed jurisdiction over this matter.  

The Veteran appeared at a hearing before a local hearing officer in June 2006.  A transcript of the hearing is of record.  

The matter was before the Board on several occasions.  Most recently the case was remand in April 2011 for further development.  The requested development was performed and complies with the directives of the Board remand.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's current gastroesophageal reflux disorder (GERD) had its onset in service.  

2.  The Veteran does not have asthma which is of service origin.  


CONCLUSION OF LAW

1.  GERD was incurred in service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for asthma are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

As the Board is granting the full benefit sought on appeal as it relates to the claim of service connection for GERD, that claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

As it relates to the issue of service connection for asthma, the RO, in an April 2002 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate the claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  

While the notification did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claim for service connection is being denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, private treatment records and reports, VA treatment records, VA examination reports and opinions, and lay evidence.  No additional pertinent evidence has been identified by the claimant.  

The Veteran was afforded a VA examination for asthma in July 2014, with the examiner rendering an opinion as to whether the Veteran currently has asthma and its relationship, if any, to his period of service.  The Board finds that the VA examination of record is adequate because it was performed by a medical professional, was based on a thorough examination of the Veteran, documents and considers the Veteran's complaints and symptoms, and includes adequate opinion with respect to the diagnosis of the Veteran's claimed disability.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that no further examination is necessary regarding the above issue.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  The Veteran also appeared at a regional office hearing in support of his claim.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Service Connection-General Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

GERD and asthma are not chronic diseases listed under 38 C.F.R. § 3.309(a) and thus, as discussed in further detail below, 38 C.F.R. § 3.303(b) does not apply to the Veteran's claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).


Gastrointestinal disability

The Veteran asserts that service connection for a gastrointestinal disability is warranted as he had numerous gastrointestinal problems in service, which were the start of his currently diagnosed disability. 

A review of the Veteran's service treatment records reveals that he was seen with complaints of an upset stomach in July 1980.  In May 1981, the Veteran was seen with complaints of indigestion for two months.  He reported having had constant diarrhea and stated that he had indigestion when eating.  There was no prior history.  Physical examination revealed regular bowel movements without diarrhea.  There was no vomitus and gastric sounds were noted to be present with tenderness to the upper quadrant.  A diagnosis of stomach virus was rendered.  In June 1981, the Veteran was seen with complaints of indigestion for four weeks.  He complained of pain before and after eating.  He was noted to have had previous problems which were treated with Mylanta.  Physical examination revealed the presence of diarrhea.  Gastrointestinal sounds were present.  A diagnosis of viral syndrome was again rendered.  The Veteran was again prescribed Mylanta tablets.  No further findings were reported in service.  

VA treatment records associated with the claims folder reveal that in September 1987, the Veteran was seen with complaints of episodes of diarrhea and abdominal cramps.  In November 1987, the Veteran was again seen with a history of dark stools and epigastric pain for 6-7 years.  

In a September 2002 report, the Veteran's private physician, Martin Calva Mtz., M.D., noted the above findings and the Veteran's 21 year history of diarrhea, epigastric pain, and indigestion.  He indicated that the above findings were symptoms of irritable bowel disease.  

In conjunction with the April 2011 remand, the Veteran was afforded a VA examination in July 2014.  At the time of the examination, the examiner rendered a diagnosis of GERD with a date of diagnosis of 1981.  The examiner noted that the Veteran reported that he was not diagnosed with GERD in service.  He stated that he took Pepto-Bismol while in the service.  

Following examination, the examiner indicated that the Veteran's complaints of acid reflux were not caused by or a result of military service.  The examiner stated that there was no medical nexus to establish causality between the current complaints and military service.  The examiner indicated that the service treatment records did not show any evidence of diagnosis or treatment of gastrointestinal disorders to include gastroenteritis, colitis, pyloric irritability, duodenitis, dyspepsia/reflux, irritable bowel, or pancreatitis.  The examiner observed that in July 1980, the Veteran was first seen for an upset stomach which was determined to be viral syndrome.  The examiner further noted that the medical evidence evidenced that the Veteran was first treated for colitis/gastroenteritis in September 1987, six years after discharge from the military.  The examiner also noted self-medication for reflux in 1998, seventeen years after discharge.  The examiner indicated that no residual of chronic disability subject to service connection was shown by the service treatment records or demonstrated by evidence following service.  

The Board finds that the Veteran has a current diagnosis of GERD.  The July 2014 VA examination report shows that the examiner rendered a current diagnosis of GERD and discussed the Veteran's pertinent medical history with regard to that diagnosis.  

The Board finds that GERD was incurred in and is attributable to service.  Entitlement to service connection for GERD cannot be established through application of 38 C.F.R. § 3.303(b); however, 38 C.F.R. § 3.303(d) affords that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Treatment records reveal that the Veteran was treated for gastrointestinal problems in service, gastrointestinal viruses.  The Veteran has stated that he experienced symptoms during service, and he has endorsed symptoms of GERD since service.  Moreover, treatment records prepared in 1987, not in conjunction with any claim for benefits, reveal that the Veteran reported having epigastric pain for 6 to 7 years, a timeframe during the Veteran's period of active service.  

With regard to the July 2014 VA opinion, while the examiner stated that it was less likely than not that the Veteran's GERD was related to his period of service, the examiner did note that the Veteran's current GERD manifestations included gastrointestinal viruses, for which the Board notes that the Veteran was treated in service.  Moreover, while the examiner indicated that the Veteran's GERD was not related to service, he put the date of onset as 1981.  Furthermore, the examiner did not cite to the treatment the Veteran received in May or June 1981 in his rationale section.  Therefore, the Board finds the opinion of little probative value. 

The Veteran has reported experiencing recurrent GERD symptomatology since service, and despite some inconsistencies, the Board finds his lay accounts to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  Therefore, as the evidence is in relative equipoise, the Board finds that the Veteran experienced recurrent GERD symptomatology since service discharge. 

Therefore, the evidence demonstrates a current diagnosis of GERD,  credible evidence of in-service gastrointestinal difficulties, in-service onset of GERD symptoms with unremitting GERD symptoms since service, and that the Veteran currently has GERD.  TO the extent that the Veteran has claimed service connection for other gastrointestinal problems, the weight of the evidence does not demonstrate a current diagnosis for any gastrointestinal disorder other than GERD and service connection for any other gastrointestinal disorder is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for GERD is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


Asthma

The Veteran asserts that service connection for asthma is warranted as it had its onset in service.  

A review of the Veteran's service treatment records reveals that there were no complaints or findings of asthma or breathing problems.  A Janaury 1986 chest x-ray revealed no evidence of active pulmonary or cardiac disease.  VA treatment records associated with the claims folder reveal that the Veteran was seen in August 1987 with complaints of shortness of breath for the past two weeks.  It was indicated that he had been told in the past that he had problems with asthma.  He stated that he had been using a nebulizer intermittently in the past year.  Pulmonary function testing revealed normal ventilatory function.  In a November 1987 VA outpatient treatment record, the Veteran was noted to have had a history of intermittent asthma for several years without childhood history of the same.  

In his September 2002 report, Dr. Martin Calva Mtz. observed that in the November 1987 record referenced above, it noted that the Veteran gave an intermittent history of asthma for several years without childhood history of the same.  He stated that it was clear that the Veteran's asthma did not begin when first diagnosed in 1986.  He had suffered from "asthma" for "several years" previous but lacked a "childhood history of same".  He noted that the oral interview with the Veteran indicated that he suffered breathing problems from February 1982 to December 1982.   Dr. Mtz. stated that the Veteran's asthma began either during his military service or shortly thereafter.  He noted that the Veteran continued to suffer from asthma attacks despite ongoing treatment.  

In accordance with the April 2011 remand, the Veteran was afforded a VA examination in July 2014.  The examiner indicated that the claims folder was available for review.  The examiner reported that the Veteran had been previously diagnosed with asthma with a diagnosis date of 1984.  The examiner indicated that the Veteran currently used a low dose of corticosteroids as well as inhalation bronchodilator therapy and inhalation anti-inflammatory medication.  Following examination, to include pulmonary function testing, the examiner indicated that there was no objective medical evidence of record at the time of the examination  to substantiate that the Veteran had asthma or any residuals of asthma.  It was noted that July 22, 2014 pulmonary function testing revealed normal lung functions with no significant response to bronchodilator, normal total lung capacity, and normal diffusion capacity.  Clinical examination did not evidence any wheezing and chest x-ray revealed the lungs were clear, the heart was of normal size, with no pleural effusion and no pneumothorax, with an impression of a normal chest x-ray and no acute cardiopulmonary disease.  The examiner further observed that the service medical records did not show evidence of diagnosis or treatment for asthma and that there was no medical nexus to establish causality between current symptoms and military service. 

The Board finds that the weight of the evidence is against the conclusion that asthma had its onset in service.  The Veteran was not seen with complaints of asthma or breathing problems during his period of service.  There were also no findings of asthma in close proximity to service.  VA treatment records associated with the claims folder reveal that the Veteran was first diagnosed with asthma in 1987, with a notation in the records being made that the asthma problems had started a few years prior to that time, which would place it outside the Veteran's period of service; therefore, the evidence does not reflect an in-service asthma disorder 

As to the Veteran's reports that he has had asthma problems ever since his period of service, the Board finds that the contemporaneous evidence shows that the Veteran did not report having asthma or breathing problems in service.  Moreover, on his initial application for compensation, received in October 1984, the Veteran did not report having breathing problems or asthma.  This suggests to the Board that there were no pertinent breathing problems or asthma at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for asthma at the time of the 1984 application for benefits, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from asthma since service, or the lack of asthma symptomatology at the time he filed the claim, or both.  Asthma was first reported in 1987, at which time the Veteran reported having had asthma problems for two years.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  The above evidence is more probative than are his assertions, voiced well beyond his period of service, that any claimed asthma is related to his period of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board concludes that the assertions of asthma symptoms since service are not credible.

As to the Veteran's belief that his current asthma is related to his period of service, the question of causation of such asthma extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  In this case, the Veteran does not have the requisite training or expertise to diagnose the cause of his current asthma.  

Next, service connection may be granted when the evidence establishes a nexus between a currently diagnosed disability and an event, disease or injury in service.  .  In this regard, the Board notes that the Veteran has submitted a 2002 report from his private physician which indicates that the Veteran's asthma had its onset in service or in close proximity to his separation from service.  While Dr. Mtz. has indicated his belief that the Veteran's asthma started in service, within his report, he notes that the Veteran was first seen with complaints of asthma in 1987, with a notation that it had started a few years earlier.  This would place the onset outside of service.  Dr. Mtz. also references the statements from the Veteran that he had breathing problems beginning in February 1982, which is also outside the period of the Veteran's active military service.  Furthermore, Dr. Mtz., stated that asthma began either during service or shortly thereafter and thus by his own statement indicated that is just as possible that the Veteran's asthma started after his period of service as it is that it started during his period of service.  A statement such as this, which is couched in speculation, is of no probative value and cannot support the claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992)(medical evidence that is speculative, general or inconclusive in nature cannot support a claim).  

In contrast, the July 2014 VA examiner, indicated that the Veteran did not currently have any asthma and that there was no medical nexus to establish causality between current symptoms and military service.  In addition to the above findings, he also noted a lack of in-service findings.  The Board is assigning greater probative value to the July 2014 VA examiner's opinion.  The examiner's opinion was based upon a more thorough review of the evidence, including from the claims folder, and a comprehensive examination of the Veteran, which include physical examination, chest x-rays, and pulmonary function testing.  The VA examiner reviewed the entire claims file, which at the time included the service treatment records, private and VA treatment records, statements from the private physician, and statements and testimony from the Veteran.  The examiner rendered an opinion that was supported by detailed and complete rationale that was based on an accurate history.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact, or that he relied on any inaccurate fact.

Moreover, based upon the last VA examination, the Veteran does not currently have asthma.  In the absence of proof of present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1110 as requiring the existence of a present disability for VA compensation purposes). 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for asthma.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for GERD is granted.

Service connection for asthma is denied.  



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


